DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: heat exchange unit (¶[0033]), pumping unit (¶[0026]), first sealing element (106; Fig. 1), and second element (¶[0037]) in claim(s) 1-13. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TWM325534U) in view of Manabe (US20060171801), Liu (JP2006127445) and Yang (An In-situ Performance Test of Liquid Cooling for a Server Computer). 
Regarding claim 1, Huang discloses a cooling apparatus (Fig. 1-5), comprising: a cooling unit having a base plate (lower plate 41) configured to dissipate heat and including at least one heat exchange unit (channel 411), and a cover (upper plate 42) coupled to the base plate and enclosing the at least one heat exchange unit, wherein the cover includes a first surface (top of 42) that is substantially flat and has a first opening (outlet hole 421) and a second opening (inlet hole 422), the first opening and the second opening are flush with the first surface, each of the first opening and the second opening located between opposite edges (see two opposing edges of 42) of the first surface, and at least the second opening is adjacent to the at least one heat exchange unit; a pumping unit (pump 1) coupled to the cooling unit and over the first and second openings, wherein the pumping unit includes a second surface (bottom surface of pump 1) that faces the first surface, the second surface including a third opening (bulge 13, which is communication with outlet pipe 117) and a fourth opening (via 118 & liquid inlet pipe is bent downward from the side and penetrates the main body to communicate with the liquid inlet 422 - ¶[0018]), and the pumping unit is coupled to the cooling unit via the second surface and 
Huang does not teach the base plate includes the heat exchange unit as invoked under 112 (f) (see claim interpretation above), which requires fins, pins, columns, or equivalents, as the heat exchange unit is disclosed as a spiral passage.
Manabe teaches wherein the base plate includes a heat exchange unit which includes fins, pins, columns, or equivalents (see passage with heat dissipating fins 18e; Fig. 3-5, which may be fins, pins, or columns), in order to maximize the surface area of the base plate in contact with the coolant (¶[0043]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to include the heat exchange unit including fins, columns, or pins, in order to maximize the surface area of the base plate in contact with the coolant (¶[0043]).
Huang does not appear to show the bottom surface of the pumping unit, and thus is silent to wherein the pumping unit includes a second surface (bottom surface of pump 1) that faces the first surface is substantially flat.
Liu teaches wherein the bottom surface of the pumping unit is substantially flat (see bottom surface of 31, communicating with bottom plate in the same manner as Huang; Fig. 3 & 5), accordingly, the pumping units are found to be functional equivalents.  

Huang does not teach wherein the first opening is an elongated slot.
Yang, directed to a cooling apparatus, and sharing the same Assignee as Huang (Pryolynn Technology Corporation), teaches the openings are elongated slots (see annotated Fig. 3). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Huang to include the elongated slot of Yang, in order to provide such elongated slots as openings, because it is well known in the art for the purpose of providing such an opening, to substitute one with an elongated shape to perform the same function in a cooling unit.  The substitution would have resulted in the predictable result of providing openings, for providing an inlet and outlet to the base plate for coolant circulation (see MPEP 2144.06).  


    PNG
    media_image1.png
    586
    588
    media_image1.png
    Greyscale

Annotated Fig. 3 of Yang
Regarding claim 2, Huang as modified teaches the limitations of claim 1, and Huang as modified (see above), further teaches wherein each of the third opening and fourth opening extends between opposite edges of the second surface, and at least the third opening extends transverse to the at least one heat exchange unit.
Regarding claim 5, Huang as modified teaches the limitations of claim 1, and Huang as modified further teaches wherein the pumping unit (pump 1) is configured to output a low 
Regarding claim 6, Huang as modified teaches the limitations of claim 1, and Huang as modified (see above), further teaches wherein the third opening and the fourth opening are flush with the second surface.
Regarding claims 10-11, Huang as modified teaches the limitations of claim 1, and Huang as modified further teaches the second opening is an elongated slot (as modified by Yang, see annotated Figure 3 above) and the first opening is longer than the second opening (see lengths thereof).
Claims 8-9 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TWM325534U) in view of Manabe (US20060171801), Liu (JP2006127445), Yang (An In-situ Performance Test of Liquid Cooling for a Server Computer) and Mongia (US20070076374). 
Regarding claims 8-9, Huang teaches the limitations of claim 1, and Huang is silent to a shape of the first opening coincides with a shape of the third opening and a shape of the second opening coincides with a shape of the fourth opening or a size of the first opening coincides with a size of the third opening and a size of the second opening coincides with a size of the fourth opening.
Mongia teaches wherein a shape/size of the first opening coincides with a shape/size of the third opening and a shape/size of the second opening coincides with a shape/size of the fourth opening (respective ports 410/420 & 304/310; Fig. 4-5 & 11), in order to provide convenient plumbing of coolant from the first plate to the second (¶[0032]). 

Regarding claims 12-13, Huang teaches the limitations of claims 1 and 11, and Huang is silent to a the third opening and the fourth opening are elongated slots, the third opening is longer than the fourth opening (respective ports 410/420 & 304/310; Fig. 4-5 & 11), in order to provide convenient plumbing of coolant from the first plate to the second (¶[0032]).
Mongia teaches wherein the first and second opening have the same shape and size as the third and fourth openings, respecitively 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to include the openings having the same size and shape as taught by Mongia, thereby providing, the third opening and the fourth opening are elongated slots and the third opening is longer than the fourth opening, in order to provide convenient plumbing of coolant from the first plate to the second (¶[0032]) and as it has been held obvious to try when choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 I E). 
Claims 3-4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (TWM325534U) in view of Manabe (US20060171801), Liu (JP2006127445) and in further view of Yang (An In-situ Performance Test of Liquid Cooling for a Server Computer) and Joshi (US20140190665).
Regarding claims 3-4, Huang teaches the limitations of claim 1, and Huang is silent to wherein the first sealing element is disposed in a recess in the first surface of the cover and the first sealing element surrounds the second and fourth openings, however, indicates the first sealing element may be located elsewhere (¶[0019]).
Joshi teaches wherein the first sealing element (gasket - ¶[0041] of top groove 157; Fig. 7) is disposed in a recess in the first surface of the cover (manifold 150; Fig. 7) and the first sealing element surrounds the second and fourth openings (see openings in top of 150; Fig. 7), in order to prevent coolant from leaking out of the apparatus (¶[0041]).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Huang to include the sealing element of Joshi in to top of the cover, in order to prevent coolant from leaking out of the apparatus (¶[0041]).  
Regarding claim 7, Huang teaches the limitations of claim 1, and Huang is silent to wherein a second sealing element disposed between the base plate and the cover, and surrounding the at least one heat exchange unit, however, indicates the first sealing element may be located in the pump body 11 (¶[0019]).
Joshi teaches a second sealing element (gasket - ¶[0041] of bottom groove 157; Fig. 7) disposed between the base plate (160; Fig. 7) and the cover (150; Fig. 7), and surrounding the at least one heat exchange unit (surface of 160; Fig. 7).
.  
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763